Jul 16 2014, 9:03 am
FOR PUBLICATION



ATTORNEY FOR APPELLANT:                     ATTORNEYS FOR APPELLEE:

STANLEY L. CAMPBELL                         GREGORY F. ZOELLER
Fort Wayne, Indiana                         Attorney General of Indiana

                                            RICHARD C. WEBSTER
                                            Deputy Attorney General
                                            Indianapolis, Indiana




                            IN THE
                  COURT OF APPEALS OF INDIANA

LARRY D. KNOX,                              )
                                            )
     Appellant-Defendant,                   )
                                            )
            vs.                             )       No. 02A03-1312-CR-491
                                            )
STATE OF INDIANA,                           )
                                            )
     Appellee-Plaintiff.                    )


                   APPEAL FROM THE ALLEN SUPERIOR COURT
                       The Honorable Wendy W. Davis, Judge
                          Cause No. 02D05-1302-FD-182



                                   July 16, 2014


                            OPINION - FOR PUBLICATION


NAJAM, Judge
                            STATEMENT OF THE CASE

       Larry D. Knox appeals his conviction for torturing or mutilating a vertebrate

animal, a Class D felony, following a bench trial. Knox raises a single issue for our

review, namely, whether the State presented sufficient evidence to support his conviction.

We affirm.

                      FACTS AND PROCEDURAL HISTORY

       In the evening of December 4, 2012, Knox came home and found “a cat in his

house.” Tr. at 18. Knox “tried to remove the cat by opening the front door and kicking

the cat outside,” but instead of leaving, the cat “hissed and then ran around him and

entered the bedroom area.” Id. at 19. When he kicked the cat, “he kicked it very hard[;]

hard enough to knock the front tooth out of the cat” such that the tooth “flew out” of the

cat’s mouth. Id. at 20, 23. Knox then followed the cat into his bedroom, “pretty much

destroyed his bedroom chasing after the cat,” and “kick[ed] it a couple more times.” Id.

at 23. The last time Knox kicked the cat, “he kicked it pretty hard” and “dazed” it. Id.

Knox then called for an animal control officer.

       At 9:45 p.m., Fort Wayne Animal Control Officer Jason Miller responded to

Knox’s call. Officer Miller met Knox in front of Knox’s house, and Knox described the

preceding events to Officer Miller. Officer Miller entered the residence with Knox’s

permission and observed the cat’s upper left canine on the floor, along with blood spatter.

Officer Miller asked Knox why he kicked the cat, and Knox responded by stating that

“[h]e didn’t like cats.” Id. at 24. Officer Miller asked Knox if he felt threatened by the

cat, and Knox said “no.” Id. At one point, Knox “began joking around about how far the


                                            2
tooth had . . . flown from the cat.” Id. at 25. Knox did not have any injuries from the cat

and stated that the cat had not made contact with him.

        In the bedroom, Officer Miller located the cat and observed that it had blood on its

face and paws. The cat was motionless, but when Officer Miller began to gently stroke

the cat it had no reaction, which told Officer Miller that the cat was not feral. Officer

Miller picked up the cat, and it started moving its head “from side to side” and its eyes

were moving back and forth, which told Officer Miller that the cat had suffered “some

sort of a head injury.” Id. at 26. Officer Miller secured the cat in a cage, again, without

any display of aggression from the cat, and took it to an emergency veterinary clinic.

There, Animal Care Supervisor Laura Rowe observed that the cat, while clearly injured,

was “quiet” and “friendly” and “would allow [herself] to be petted.” Id. at 43. However,

due to the extent of the cat’s injuries, emergency veterinarians were unable to do a full

exam.

        On December 8, Rowe took the cat to the St. Joseph Veterinary Hospital in Fort

Wayne. Doctors there were able to anesthetize the cat and take dental x-rays, and the cat

required “minimal restraint” when an IV was placed in her front arm. Id. at 44. Doctor

Jennifer Stresemann reviewed the x-rays and testified that the results were “consistent

with what [Knox] said about kicking the cat in the mouth.” Id. at 66. Cats need their

canine teeth for hunting, tearing food, and eating, and these teeth are “hooked into . . . the

top part of the skull” by strong ligaments. Id. at 65. Doctor Stresemann added that, “to

take the tooth totally out of [the] mouth . . . would take some very precise [sic] and it

would take a lot of force behind it.” Id. at 66. Doctor Stresemann further opined that,


                                              3
when the cat was kicked, it must “have either been in a sitting or a crouched down

position.” Id. at 68.

       The State charged Knox with torturing or mutilating a vertebrate animal, a Class D

felony.     The State called Officer Miller, Rowe, Doctor Stresemann, and others as

witnesses. In his own defense, Knox testified that he kicked the cat only after it “came

straight at me.” Id. at 83. The court found Knox guilty and sentenced him to one year in

the Department of Correction. This appeal ensued.

                               DISCUSSION AND DECISION

       Knox asserts that the State failed to present sufficient evidence to support his

conviction. When reviewing a claim of sufficiency of the evidence, we do not reweigh

the evidence or judge the credibility of the witnesses. Jones v. State, 783 N.E.2d 1132,

1139 (Ind. 2003). We look only to the probative evidence supporting the judgment and

the reasonable inferences that may be drawn from that evidence to determine whether a

reasonable trier of fact could conclude the defendant was guilty beyond a reasonable

doubt. Id. If there is substantial evidence of probative value to support the conviction, it

will not be set aside. Id.

       Under Indiana Code Section 35-46-3-12(c), “[a] person who knowingly or

intentionally tortures or mutilates a vertebrate animal commits torturing or mutilating a

vertebrate animal, a Class D felony.”1           However, it is an affirmative defense to a


       1
           To mutilate an animal means

       to wound, injure, maim, or disfigure an animal by irreparably damaging the animal’s
       body parts or to render any part of the animal’s body useless. The term includes bodily
       injury involving:

                                                 4
prosecution under this section that the accused reasonably believed his conduct was

necessary to prevent injury to himself or to protect his property from destruction or

substantial damage. Ind. Code § 35-46-3-12(e)(1)(A), (B). Thus, Knox asserts that he

did not knowingly or intentionally mutilate the cat because “[i]t was not Knox’s intent to

injure the animal” but, rather, “[h]is intention was to ward off the cat and prevent injury

to himself.” Appellant’s Br. at 6.

       While the mens rea element of Indiana Code Section 35-46-3-12(c) has not

specifically been addressed by this court or the Indiana Supreme Court, it is nonetheless

well established that

       Indiana Code Section 35-41-2-2 states, “[a] person engages in conduct
       ‘intentionally’ if, when he engages in the conduct, it is his conscious
       objective to do so.” “Intent can be inferred from a defendant’s conduct and
       the natural and usual sequence to which such conduct logically and
       reasonably points.” E.H. v. State, 764 N.E.2d 681, 683 (Ind. Ct. App.
       2002), trans. denied. “The fact finder is entitled to infer intent from the
       surrounding circumstances.” Id. Intent is a mental function; hence, absent
       a confession, it often must be proven by circumstantial evidence.

Hightower v. State, 866 N.E.2d 356, 367-68 (Ind. Ct. App. 2007), trans. denied. And one

engages in conduct “knowingly” if, when he engages in the conduct, he is aware of a high

probability that he is doing so. I.C. § 35-41-2-2(b).

       Here, the evidence most favorable to the judgment demonstrates that Knox

knowingly or intentionally mutilated the cat. Officer Miller testified that Knox admitted


               (A) serious permanent disfigurement;
               (B) serious temporary disfigurement;
               (C) permanent or protracted loss or impairment of the function of a bodily part or
               organ; or
               (D) a fracture.

Ind. Code § 35-46-3-0.5(3). Knox concedes that the cat’s injuries demonstrate that he mutilated the cat.
Appellant’s Br. at 6.
                                                   5
to kicking the cat violently, knocking its tooth out, and then joking about how far the

tooth had flown out of the cat’s mouth. Doctor Stresemann testified that the cat’s injuries

demonstrated that the cat was either sitting or in a crouched position when Knox violently

struck it. And Officer Miller testified that the cat was not feral, and he and Rowe stated

that the cat was docile and friendly. The fact-finder was entitled to infer Knox’s intent

from these circumstances.

       Moreover, Knox’s argument on appeal that he reasonably believed his conduct

was necessary to prevent injury to himself is based on his own testimony that he kicked

the cat only after it “came straight at me.” Tr. at 83. But nothing about this testimony

demonstrates that Knox’s belief was reasonable. Further, Knox’s argument on appeal is

premised on his credibility, which the fact-finder was free to wholly disregard. And we

are in no position to challenge the fact-finder’s assessment of Knox’s credibility on

appeal. We affirm the trial court’s judgment.

       Affirmed.

VAIDIK, C.J., and BROWN, J., concur.




                                            6